    Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 1 of 11                    FILED
                                                                                  2018 Nov-01 PM 04:44
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION



UNITED STATES OF AMERICA                      )
                                              )
      vs                                      )
                                              ) Case 2:17-CR-00419-AKK-TMP
JOEL IVERSON GILBERT                          )



UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT JOEL
     GILBERT’S MOTION FOR RELEASE PENDING APPEAL

      Comes now the United States of America, by and through Jay E. Town, United

States Attorney for the Northern District of Alabama, and respectfully submits this

response in opposition to defendant Joel Gilbert’s Motion for Release Pending

Appeal (Doc. 301). The defendant’s motion should be denied because the defendant

fails to present a substantial question of law or fact likely to result in reversal or

order for a new trial on all counts.

                                  BACKGROUND

      On July 20, 2018, following a four-week trial, a jury convicted defendant

Gilbert and his co-defendant, David Roberson, each of one count of Conspiracy, in

violation of 18 U.S.C. § 371; one count of Bribery, in violation of 18 U.S.C.

§ 666(a)(2); three counts of Honest Services Wire Fraud, in violation of 18 U.S.C.

§§ 1343 and 1346; and one count of Money Laundering Conspiracy, in violation of
                                          1
    Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 2 of 11



18 U.S.C. § 1956(h). The Court sentenced Gilbert to 60 months custody, 24 months

supervised release, 200 hours of community service, and a $25,000 fine. After

determining that Roberson’s advisory sentencing guidelines range was lower than

Gilbert’s, the Court varied for several reasons, including his son’s special

circumstances, and sentenced Roberson to 30 months custody, 12 months supervised

release, and a $25,000 fine.

      As an act of mercy for his family, and without conceding that he could meet

the standard for release pending appeal, the United States notified the Court that it

did not oppose release pending appeal because of Roberson’s unique family

responsibilities. Gilbert’s reliance on this kind act as his primary basis for release

pending appeal is misplaced. Oliver Robinson, the other coconspirator, is scheduled

to report to federal prison on November 27, 2018, to begin service of his 33 month

sentence.

                                       LAW

      The pertinent statute establishes a strong presumption in favor of detention of

a defendant pending appeal from his criminal conviction. Under 18 U.S.C. § 3143,

a court is not permitted to grant bail pending appeal unless a defendant makes several

independent showings. First, a defendant must prove “by clear and convincing

evidence that [he] is not likely to flee or pose a danger to the safety of any other

person or the community if released.” 18 U.S.C. § 3143(b)(2)(A). Second, a

                                          2
     Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 3 of 11



defendant must show that his appeal “is not for the purpose of delay.” 18 U.S.C.

§ 3143(b)(2)(B). Third, a defendant must demonstrate that his appeal “raises a

substantial question of law or fact.” Id. A “substantial question” means “a ‘close’

question or one that very well could be decided the other way.” United States v.

Giancola, 754 F.2d 898, 901 (11th Cir. 1985). That a question is novel or undecided

does not mean that it is substantial. Id. Finally, a defendant must show that, even if

his appeal does raise such a question, a favorable decision on the question is likely

to change the outcome —through reversal, a new trial on all counts, or a reduced

sentence. 18 U.S.C. § 3143(b)(2)(B). Only if the defendant establishes each of these

four elements can bail be granted. Giancola, 754 F.2d at 901.

                                    ARGUMENT

      The United States does not contest that Gilbert can meet the first two elements

– that he is not likely to flee or pose a danger, and that his appeal is not for purpose

of delay. The only contested issues before the Court are (1) whether the defendant

raises a substantial question of law or fact, and, if so, (2) whether a favorable

decision on that issue is likely to result in reversal or an order for a new trial. The

defendant has failed to meet his burden of demonstrating each of these two elements.

I.    The Defendant Has Failed to Identify Any Substantial Question of Law
      or Fact.

      The Defendant’s motion should be denied because the Defendant has not

identified any substantial question of law or fact. Instead, the defendant identifies
                                           3
    Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 4 of 11



four issues that involve challenges to the sufficiency of the evidence and the Court’s

use of pattern jury instructions instead of instructions proposed by the defendant that

were contrary to Supreme Court and Eleventh Circuit precedent.

      A. Whether the evidence proves an official act does not present a
         substantial question.

      The defendant’s sufficiency of the evidence argument will be reviewed on

appeal under the same deferential standard of review that the Court applied in

rejecting the defendant’s post-trial sufficiency argument. Doc. 300 at 2, 10-15. The

appellate court will

             examine the record in the light most favorable to the
             government, and in that light determine if a reasonable
             juror could find the defendants guilty beyond a reasonable
             doubt. It is not necessary that the evidence exclude every
             reasonable hypothesis of innocence or be wholly
             inconsistent with every conclusion except that of guilt,
             provided a reasonable trier of fact could find that the
             evidence establishes guilt beyond a reasonable doubt. A
             jury is free to choose among reasonable constructions of
             the evidence.

United States v. Martinez, 763 F.2d 1297, 1302 (11th Cir. 1985) (internal citations

and quotations omitted). That court will “resolve any conflicts in the evidence in

favor of the government,” Ward, 197 F.3d at 1079, “accept all reasonable inferences

that tend to support the government’s case,” id., and “assume that the jury made all

credibility choices in support of the verdict,” United States v. Williams, 527 F.3d

1234, 1244 (11th Cir. 2008). “If any reasonable construction of all of the evidence

                                          4
     Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 5 of 11



would permit a finding of guilt beyond a reasonable doubt, the verdict must be

sustained.” United States v. Stroller, 10 F.3d 1574, 1577 (11th Cir. 1993) (emphasis

added).

      The Court determined that “substantial evidence supports the jury’s verdict,”

Doc. 300 at 1, and, specifically, that each of the official acts alleged in the Indictment

were proven by sufficient evidence, id. at 10-15. The defendant’s sufficiency of the

evidence arguments did not warrant overturning the jury’s verdict under Fed. R.

Crim. P. 29 and now do not raise a substantial question on appeal. See United States

v. Burk, 2016 WL 3747608 at *2 (M.D. Ga. 2016) (rejecting argument that

sufficiency of the evidence presented a substantial question). “Ordinarily, the

sufficiency of the evidence as distinguished from a total lack of evidence does not

in itself establish a substantial question: if that were the standard, every case raising

this common ground would entitle the defendant to bond pending appeal.” United

States v. Fernandez, 1988 WL 34941 at *2 (S.D. Fla. 1988).

      The defendant cites United States v. Fattah, 902 F.3d 197 (3d Cir. 2018), in

support of his assertion that a new trial will be required if the Eleventh Circuit

concludes that the evidence proving any of the listed official acts is insufficient.

Motion at 4-7. But the defendant fails to acknowledge that Fattah involved harmless

error review, where the issue was whether the effect of an erroneous jury instruction

was harmless beyond a reasonable doubt, id. at 236-44, and not sufficiency of the

                                            5
     Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 6 of 11



evidence review, where reversal is appropriate only if, after applying a standard of

review deferential to the jury’s verdict, a reasonable trier of fact could not have found

that the evidence established guilt beyond a reasonable doubt, see United States v.

Martinez, 763 F.2d at 1302 (describing the Rule 29 standard of review). Under

sufficiency of the evidence review, reversal will not occur if any reasonable

construction of the evidence permits a finding of guilt beyond a reasonable doubt.

Stroller, 10 F.3d at 1577. Sufficient proof of one official act will be sufficient to

sustain the jury’s verdict. See United States v. Schmitz, 634 F.3d 1247, 1264 n.12

(11th Cir. 2011) (“We recognize that if the evidence is merely insufficient as to one

alternate theory of criminal liability in a particular count, then the conviction will

stand as long as the evidence suffices to support any one of the submitted theories.”);

United States v. Browne, 505 F.3d 1229, 1261-62 (11th Cir.2007) (same).

      B. Section 666 clearly does not require proof of an official act and the
         defendant’s argument to the contrary does not present a substantial
         question.

      The Court correctly held that section 666 does not contain an official act

requirement. Doc. 109 at 19-20. This ruling was reached after the Court considered

McDonnell, the plain and different language used in sections 666 and 201, and

Eleventh Circuit precedent. At trial, the Court followed the pattern jury instructions

when charging the jury on the McDonnell requirements.

      The defendant, citing United States v. Jackson, 688 F. App’x 685, 695 n.8

                                           6
    Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 7 of 11



(11th Cir. 2017), a case considered by the Court in its earlier ruling rejecting the

defendant’s argument, Doc. 109 at 19-20, Doc. 300 at 10 n.6, attempts to present

this issue as a close question by arguing that the Eleventh Circuit invited application

of the official act requirement to section 666 cases. In Jackson, the Court simply

noted that the defendant waived the issue; it did not invite presentation of the issue.

      Likewise, the defendant’s citation of United States v. Skelos, 707 F. App’x

733 (2nd Cir. 2017), and United States v. Pomrenke, 198 F. Supp. 3d 648, 701 n.7

(W.D. Va. 2016), in an attempt to show a circuit split over this issue is unavailing.

In these cases, the courts assumed without deciding that McDonnell applied to

section 666 because neither party argued otherwise. Skelos, 707 F. App’x at 737-38;

Pomrenke, 198 F. Supp. 3d at 701 n.7.

      C. The defendant’s request for a jury instruction regarding proof of an
         explicit quid pro quo was inconsistent with Supreme Court and
         Eleventh Circuit precedent and does not present a substantial issue.

      The court’s refusal to give the defendant’s requested quid pro quo instruction

does not present a substantial question of law or fact on which the defendant is likely

to prevail because the requested instruction is contrary to law. In rejecting the

defendants’ pretrial argument that proof of an explicit quid pro quo was required

because the defendants’ hiring of the Oliver Robinson Foundation allegedly

implicated First Amendment concerns, and later in rejecting the defendant’s

proposed jury instruction, the court correctly recognized that McCormick v. United

                                          7
     Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 8 of 11



States, 500 U.S. 257 (1991), applies only to cases involving campaign contributions.

Doc. 109 at 25-27; Doc. 300 at 15-16. Indeed, McCormick and United States v.

Siegelman, 640 F.3d 1159 (11th Cir. 2011), involved campaign contributions and

not, as in this case, a consulting contract that was given to influence a public official

to illegally use his office on the defendant’s behalf. Because the defendant’s

proposed instruction was an incorrect statement of law and facts, the court did not

abuse its discretion by refusing to give the proposed instruction. See, e.g., United

States v. Svelte, 556 F.3d 1157, 1161 (11th Cir. 2009) (en banc) (refusal to give an

instruction is an abuse of discretion only if the requested instruction was a correct

statement of the law). The defendant has failed to show that this issue presents a

substantial question.

      D. The defendant’s objection to the Court’s use of the pattern jury
         instruction defining bribery does not present a substantial issue.

      The Court used Eleventh Circuit Pattern Jury Instruction No. 50.2 and

language from McDonnell to define bribery. Tr. at 4375-77. The defendant’s

proposed jury instruction number 24, requesting a more robust definition of

“advice,” Doc. 223 at 38, was correctly rejected because it was an incorrect

statement of the law, Tr. at 4286-97. Because the instruction given by the Court was

the Eleventh Circuit’s pattern instruction and was derived from the language of

McDonnell, the defendant has failed to demonstrate a substantial question of law.

See United States v. Ramirez, 2010 WL 11520620 at *5 (M.D. Fla. 2010)
                                           8
      Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 9 of 11



(concluding that defendant’s attack on pattern jury instruction did not present

substantial issue of law).

II.    The defendant has failed to show that a favorable decision on any
       substantial issue would result in reversal or order for new trial on all
       counts.

       As explained above, if the evidence sufficiently proves one of the three

alleged official acts, the convictions on the honest services fraud counts will stand.

And, if the defendant’s sufficiency of the evidence of official acts argument is

successful as to all three official acts, he would not be entitled to acquittal on the

section 666 count. The evidence supporting the jury’s convictions of the defendant

for violating section 666 is sufficient and unchallenged. The defendant also is not

entitled to acquittal on the section 666 count if the Eleventh Circuit accepts his

argument regarding the jury instruction on the “advice” element of the honest

services charges.

       Moreover, the bribery conspiracy charged in Count One and the money

laundering conspiracy charged in Count Six stand regardless of the merits of the

defendant’s arguments about the sufficiency of the proof of an official act and the

proposed jury instruction regarding “advice.” Count One charged a multiple object

conspiracy. Two of the three objects of that conspiracy related to section 666 and

one related to honest services fraud. Doc. 1 at 9-10. Count Six is similar in that it

adopted all other counts of the Indictment and alleged that the defendants conspired

                                          9
    Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 10 of 11



to launder proceeds of those offenses. Doc. 1 at 32-33. Although the jury returned

general verdicts of guilty on the conspiracy counts, the verdicts stand, despite the

merits of the defendant’s arguments, because the evidence is sufficient to prove that

the defendants conspired to violate section 666. See United States v. McKinley, 995

F.2d 1020, 1025 (11th Cir. 1993) (citing Griffin v. United States, 502 U.S. 46 (1991))

(where an indictment alleges several offenses the charge is sustained by adequate

proof of conspiracy to commit any one of those offenses); Ross v. United States, 131

F.3d 970, 989-90 (11th Cir. 1997) (same); Browne, 505 F.3d at 1261 (same).

      If the defendant’s arguments regarding the section 666 count are accepted on

appeal despite clearly established precedent, the convictions and concurrent

sentences on the five remaining counts will stand absent other appellate rulings on

those counts favorable to the defendant.

                                                Respectfully submitted,

                                                JAY E. TOWN
                                                United States Attorney



                                                /s/ George A. Martin, Jr.
                                                GEORGE A. MARTIN, JR.
                                                ROBIN B. MARK
                                                JOHN B. WARD
                                                Assistant United States Attorneys
                                                1801 Fourth Avenue North
                                                Birmingham, AL 35203



                                           10
    Case 2:17-cr-00419-AKK-TMP Document 310 Filed 11/01/18 Page 11 of 11




                        CERTIFICATE OF SERVICE


      I certify that on November 1, 2018, I filed this document electronically with

the United States District Court for the Northern District of Alabama using the

CM/ECF system and thereby caused a copy to be served on the defendants’ counsel

of record.


                                             /s/ George A. Martin, Jr.
                                             GEORGE A. MARTIN, JR.
                                             ROBIN B. MARK
                                             JOHN B. WARD
                                             Assistant United States Attorneys
                                             1801 Fourth Avenue North
                                             Birmingham, AL 35203




                                        11
